Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5,7-12,15-19,21-23,26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (PG Pub 2015/0333230 A1) and Katsuno et al (PG Pub 2010/0051987 A1).
Regarding claim 1, Huang teaches a light-emitting diode, comprising: a light-transmissive substrate (110, figs. 2 and 11) which has a first surface; a structure (120) which is disposed on said first surface of said light-transmissive substrate, and which has an upper surface opposite to said first surface, and a side wall interconnecting said upper surface and said first surface; a first insulation layer (166-1, SiO2 and TiO2, paragraphs [0185][0187][0192]) which covers said side wall and said upper surface of said epitaxial structure; and a second insulation layer (SiO2 190, same or different material than 166-1, paragraphs [0186][0187]) which covers a portion of said first surface of said light-transmissive substrate that is not covered by said structure and said first insulation layer.
Moon does not teach the structure to be an epitaxial structure.  In other words, Huang does not teach the structure to be epitaxially grown.
It would have been obvious to the skilled in the art before the effective filing date of the invention to epitaxially grow the structure for the known benefit of achieving better crystal quality.
Moon does not teach said second insulation layer having a light transmittance greater than that of said first insulation layer.  
Moon teaches only layer 166-1 may be DBR (alternating stacking of different materials, paragraphs [0191][0192]) while layer 190 may not be DBR ([0188]).
It would have been obvious to the skilled in the art before the effective filing date of the invention to make said second insulation layer (190) to have a light transmittance greater than that of said first insulation layer (166-1) for the benefits of providing a DBR with high reflectivity while reducing light loss due to absorption in layer 190.
Furthermore, Moon teaches layer 190 may be SiO2 (paragraphs [0186][0187]) while layer 166-1 to be alternating stacking (SiO2 and TiO2, paragraphs [0185][0187][0192]).  
In the same field of endeavor, Katsuno teaches reflection coefficient to be proportional to the number of pairs forming the DBR as well as the refractive index ratio of the two materials forming the DBR (figs 5A and 5B).  Extrapolating the lines in the two figures, the skilled in the art would have known that a single material layer (SiO2 layer 190) has lower reflection coefficient than the stack (SiO2/TiO2 166-1).
Regarding claim 2, Moon teaches the light-emitting diode according to claim 1, wherein said first and second insulation layers are made of an identical material (SiO2 paragraph [0186]), and said first insulation layer (at least 300 nm for red light, where λ is around 600 nm, paragraphs [0191][0192][0005]), has a thickness that is greater than a thickness of said second insulation layer (e.g. as low as 1nm, paragraph [0184]).  
Regarding claim 3, Moon teaches the light-emitting diode according to claim 2, wherein the thickness of said second insulation layer is not greater than 50 nm (e.g. as low as 1nm, paragraph [0184]).  
Regarding claim 4, Moon teaches the light-emitting diode according to claim 2, wherein each of said first and second insulation layers is made of a material selected from the group consisting of an oxide of silicon (paragraphs [0186][0187]), a nitride of silicon, magnesium fluoride, and Al2O3.  
Regarding claim 5, Moon teaches said first insulation layer includes an upper covering part and a side covering part which respectively cover said upper surface and said side wall of said epitaxial structure (fig. 2).
Moon does not teach upper covering part has a geometric thickness represented by a formula of 2kλ/4n, where k is a positive integer, λ is a wavelength of light emitted from said epitaxial structure, and n is a refractive index of said first insulation layer.
Katsuno teaches the thickness of a light reflector to be λ/4n, where λ is the wavelength of light and n is the index of refraction (paragraph [0058] for the benefit of achieving high reflection efficiency (paragraphs [0059][0067], figs. 5A and 5B).  In Moon’s device, one pair of layer 166-1 is 2λ/4n, where k = 1 and n is refractive indices for SiO2 and TiO2 making up the DBR 166-1 (paragraph [0192] of Moon).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make said upper covering part has a geometric thickness represented by a formula of 2kλ/4n, where k is a positive integer, λ is a wavelength of light emitted from said epitaxial structure, and n is a refractive index of said first insulation layer, for the benefit increasing light extraction. 
Regarding claim 7, Moon teaches the light-emitting diode according to claim 1, wherein said first (TiO2 166-1, paragraph [0192]) and second insulation layers (SiO2, paragraph [0187]) are made of different materials.  
Regarding claim 8, Moon teaches the light-emitting diode according to claim 7, wherein said first insulation layer is a distributed Bragg reflector structure (Bragg reflector 166-1, paragraph [0183]) which includes multiple pairs of layers (paragraph [0191]), each pair including a first layer (TiO2 paragraph [0192]) having a first refractive index and a second layer having a second refractive index (SiO2 paragraph [0192]), said first layers and said second layers in the distributed Bragg reflector structure being alternately-stacked.  
Moon does not teach the second refractive index is lower than the first refractive index.
It is well known that refractive index of SiO2 is lower than that of TiO2.
Regarding claim 9, Moon teaches the light-emitting diode according to claim 8, wherein each of said first layers is made of a material selected from the group consisting of TiO2 (paragraph [0192]) and Ti2O5, and each of said second layers is made of a material selected from the group consisting of an oxide of silicon (paragraph [0192]) and a fluoride of magnesium.  
Regarding claim 10, Moon teaches the light-emitting diode according to claim 7, wherein said second insulation layer is made of a material selected from the group consisting of an oxide of silicon (190 paragraphs [0186][0187]).
Regarding claim 11, Moon teaches the light-emitting diode according to claim 7, wherein said second insulation layer is a single layer (SiO2, paragraphs [0186][0187], fig. 2).
Regarding claim 12, Moon teaches the light-emitting diode according to claim 7, wherein said second insulation layer further includes an extension (in region “S”, fig. 2) covering part which covers said upper surface and said side wall of said epitaxial structure, and which is disposed between said epitaxial structure and said first insulation layer. 
Regarding claim 15, Moon does not teach the light-emitting diode according to claim 1, wherein said first surface of said light-transmissive substrate has a length that ranges from 40 µm to 300 µm.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to adjust said light-transmissive substrate length to a range from 40 µm to 300 µm, for example, by optimizing the size of the light-emitting diode according to the intended use of the device.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 16, note that the word expose in the current claim is understood to mean the first and second holes overlap said upper surface but the upper surface is covered by a layer (105, fig. 14 of the current application and “contact electrode” in claim 17): Moon teaches the light-emitting diode according to claim 1, wherein: said epitaxial structure includes a first-type semiconductor layer, an active layer, and a second-type semiconductor layer (120, fig. 2 and fig. 11) that are sequentially disposed on said first surface of said light-transmissive substrate in such order; said first insulation layer is formed with a first hole (H1, fig. 2) to expose said first-type semiconductor layer, and a second hole (edges) to expose said upper surface; and said light-emitting diode further comprises a first electrode and a second electrode (180 and 174, respectively), said first electrode being formed in said first hole and being electrically connected to said first-type semiconductor layer, said second electrode being formed in said second hole and being electrically connected to said second-type semiconductor layer.  
Regarding claim 17, Moon in view of Katsuno teaches the light-emitting diode according to claim 16, wherein said epitaxial structure further includes a contact electrode (134, fig. 2 of Moon) which is disposed between said second-type semiconductor layer and said first insulation layer.  
Regarding claim 18, Moon teaches the light-emitting diode according to claim 1, wherein said second insulation layer is formed with at least one opening (194, fig. 1, paragraph [0182]).  
Regarding claim 19, Moon teaches the light-emitting diode according to claim 18, wherein said opening is formed in one of a loop shape, a strip shape (194, fig. 1, paragraph [0182]), and a pinhole shape.  
Regarding claim 21, Moon teaches the light-emitting diode according to claim 18, wherein said second insulation layer is formed with a plurality of the openings (fig. 2).
Moon does not teach a distance between two adjacent ones of said openings ranging from 2 µm to 5 µm.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to adjust a distance between two adjacent ones of said openings to 2 µm to 5 µm, for example, according to the size of the overall device since the distance between two adjacent ones of said openings is proportional to the device size (fig. 2).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 22, Moon teaches a light-emitting diode package, comprising: a package substrate (230, fig. 11); and at least one light-emitting diode as claimed in claim 1, which is disposed on said package substrate.  
Regarding claim 23, Moon teaches a light-emitting diode module, comprising: a package substrate (230, fig. 11); and a light-emitting array (three LEDs 120) which is disposed on said package substrate and which includes a plurality of light-emitting diodes that are arranged in a matrix, at least one of said light- emitting diodes being the light-emitting diode as claimed in claim 1.  
Regarding claim 26, Moon teaches a display device (paragraph [0251]), comprising: a plurality of light-emitting diode modules as claimed in claim 23.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (PG Pub 2015/0333230 A1) and Katsuno et al (PG Pub 2010/0051987 A1) as applied to claim 1 above, and further in view of Hodota (PG Pub 2012/0199860 A1).
Regarding claim 6, the previous combination remains as applied in claim 1 above.
Moon does not teach the light-emitting diode according to claim 1, wherein said second insulation layer has a geometric thickness represented by a formula of (2k-1)λ/4n, where k is a positive integer, λ is a wavelength of light emitted from said epitaxial structure, and n is a refractive index of said second insulation layer.  
In the same field of endeavor, Hodota teaches the thickness of the insulating layer (190, fig. 2) can be adjusted and may be 50 nm to 1µm, for the benefit of avoiding light absorption by the layer and maintaining protecting function (paragraph [0137]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make said second insulation layer has a geometric thickness represented by a formula of (2k-1)λ/4n, where k is a positive integer, λ is a wavelength of light emitted from said epitaxial structure, and n is a refractive index of said second insulation layer, such as 74.13nm, by optimizing light absorption by the layer and maintaining protecting function.  Note for blue light: (2-1)430nm/4(1.45) = 74.13nm, when k is 1, λ is 430 nm (paragraph [0005] of Moon), and n is 1.45, a known refractive index of SiO2 (166-1, fig. 2, paragraph [0192] of Moon).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (PG Pub 2015/0333230 A1) and Katsuno et al (PG Pub 2010/0051987 A1) as applied to claims 1 and 18 above, and further in view of Minato (PG Pub 2018/0166610 A1).
Regarding claim 13, the previous combination remains as applied in claim 1 above.
Furthermore, Moon teaches the light-emitting diode according to claim 1, wherein said first insulation layer includes an upper covering part and a side covering part which covers said upper surface and said side wall of said epitaxial structure (fig. 2).
Moon does not teach a geometric thickness of said upper covering part along a direction perpendicular to said upper surface is different from a geometric thickness of said side covering part along a direction perpendicular to said side wall.  
In the same field of endeavor, Minato teaches a geometric thickness of said upper covering part (11, fig. 2) along a direction perpendicular to said upper surface is different from a geometric thickness of said side covering part (12) along a direction perpendicular to said side wall, for the benefit of increasing light output (paragraph [0031]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a geometric thickness of said upper covering part along a direction perpendicular to said upper surface different from a geometric thickness of said side covering part along a direction perpendicular to said side wall, for the benefit of increasing light output.  
Regarding claim 20, the previous combination remains as applied in claim 18 above.
 Moon does not teach the light-emitting diode according to claim 18, wherein said opening has a diameter ranging from 2 µm to 10 µm.  
Minato teaches said opening has a diameter ranging from 2 µm to 10 µm (hole 5, paragraph [0033]), for the benefit of increasing light output (paragraph [0031]).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (PG Pub 2015/0333230 A1), Katsuno et al (PG Pub 2010/0051987 A1) and Minato (PG Pub 2018/0166610 A1) as applied to claim 13 above, and further in view of Hodota (PG Pub 2012/0199860 A1).
Regarding claim 14, the previous combination remains as applied in claim 13.
The previous combination does not teach wherein the thickness of said side covering part is 40% to 90% of the thickness of said upper covering part.  
In the same field of endeavor, Hodota teaches the thickness of the insulating layer (190, fig. 2) can be adjusted and may be 50 nm to 1µm, for the benefit of avoiding light absorption by the layer and maintaining protecting function (paragraph [0137]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the thickness of said side covering part is 40% to 90% of the thickness of said upper covering part by adjusting the thickness of at least layer 190 (fig. 2 of Moon) to optimize light absorption and maintaining protecting function of layer 190.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (PG Pub 2015/0333230 A1) and Katsuno et al (PG Pub 2010/0051987 A1) as applied to claim 23 above, and further in view of Choi et al (PG Pub 2011/0133242 A1).
Regarding claim 24, Moon does not teach in fig. 2 that said matrix includes at least one column of red light-emitting diodes, at least one column of green light-emitting diodes, and at least one column of blue light-emitting diodes.
Moon teaches the invention is with regard to red, green, and blue LEDs (paragraph [0005]).
In the same field of endeavor, Choi teaches the light-emitting diode module according to claim 23, wherein said matrix includes at least one column of red light-emitting diodes, at least one column of green light-emitting diodes, and at least one column of blue light-emitting diodes (paragraph [0174]), for the benefit of providing a backlight unit of a display device (paragraph [0163]).  
  Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make said matrix to include at least one column of red light-emitting diodes, at least one column of green light-emitting diodes, and at least one column of blue light-emitting diodes, for the benefit of providing a backlight unit of a display device.
Regarding claim 25, Moon does not teach said light-emitting diodes are blue light-emitting diodes.
Moon teaches the invention is with regard to red, green, and blue LEDs (paragraph [0005]) and can be used as a lighting device (paragraph [0251]).
It would have been obvious to the skilled in the art before the effective filing date of the invention to make said light-emitting diodes blue light-emitting diodes for the benefit of providing a lighting device that required blue light.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new reference, Moon et al, teaches the claimed features.  See rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899